       Case 4:17-cr-00267-DPM Document 81 Filed 11/21/19 Page 1 of 6




             IN THE UNITED STATES DISTRICT COURT
               EASTERN DISTRICT OF ARKANSAS
                     WESTERN DIVISION

UNITED STATES OF AMERICA                                      PLAINTIFF

 v.                        No. 4:17-cr-267-DPM

ERIC SCOTT KINDLEY                                         DEFENDANT

                                 ORDER
      The United States has given notice that it intends to offer seven
witnesses pursuant to Rule 413 and another eight pursuant to
Rule 404(b). NQ 35. Kindley objects, arguing that the proffered evidence
would deny him a fair trial. NQ 6 7. He asks that the evidence be
excluded entirely or, in the alternative, greatly limited.     The Court
thanks the parties for airing these issues well in advance of trial.
      1. Due Process. Kindley' s first attack on this evidence has many
aspects, but they're all about due process. This constitutional objection
is preserved but overruled. The Eighth Circuit has long held that
Rule 413 evidence is constitutional, at least when constrained by
Rule 403. United States v. Mound, 149 F.3d 799, 800-01 (8th Cir. 1998).
This Court is bound by that precedent; and it has done its best to strike
a fair Rule 403 balance.
      In a more focused challenge, Kindley argues that allowing
propensity to be proved by a preponderance eases the United States'
burden to prove each element beyond a reasonable doubt. NQ 67 at 15.
       Case 4:17-cr-00267-DPM Document 81 Filed 11/21/19 Page 2 of 6



There's something to this.         If propensity-proved only by a
preponderance - is the only evidence presented on any element, then
Kindley' s argument will be strong. But that argument would support
acquittal after all the evidence is in, not exclusion on the front end. This
objection is overruled without prejudice.
     The differing burdens of proof do highlight the need for limiting
instructions. The Court leans on the parties to help it craft them. The
United States has proposed two. NQ 75 at 29-30. And the Court will
consider any proposed limiting instruction from Kindley as his fall-
back position, reserving his argument that propensity evidence should
be proved beyond a reasonable doubt.
     2. Rule 413 Evidence. The United States has proffered Rule 413
testimony from seven women who allege that Kindley assaulted or
attempted to assault them. Though the Rules of Evidence usually
exclude propensity evidence, Rule 413 allows it in sexual assault cases.
FED. R. EVID. 413(a); United States v. Gabe, 237 F.3d 954, 959-60 (8th
Cir. 2001). Rule 403 provides a check. In conducting the Rule 403
balancing, however, Courts must account for the "strong legislative
judgment that evidence of prior sexual offenses should ordinarily be
admissible." United States v. Lecompte, 131 F.3d 767, 769 (8th Cir. 1997).
     The Court excludes K.K.2' s testimony. Her account is an outlier
among the Rule 413 evidence. The other proffers are from female
prisoners whom Kindley allegedly assaulted when he transported



                                   -2-
       Case 4:17-cr-00267-DPM Document 81 Filed 11/21/19 Page 3 of 6



them. By contrast, K.K.2 is Kindley' s former wife; and the alleged
assault took place in their home. The fit between that act and the crimes
charged here is imprecise. United States v. Luger, 837 F.3d 870, 874 (8th
Cir. 2016). And that imprecision might cause the jury to draw broader
conclusions about Kindley' s propensity than it would if faced with
other similar allegations.      Further, the marital relationship is a
complicating circumstance. Even considering the legislative preference
for admissibility, this evidence carries too great a risk that a jury would
convict because "a bad person deserves punishment[,]" rather than
because they're convinced of guilt on a charge. Old Chief v. United
States, 519 U.S. 172, 180-81 (1997).
     The Court also excludes J.S.'s Rule 413 testimony. As the United
States notes, this proffered testimony is light on specifics, either because
of the victim's unconsciousness or the trauma of the event. But the lack
of particulars makes it more difficult for the Court to analyze similarity
to the charged offenses and thus probative value. This testimony also
creates the risk of drift: A mini-trial about what J.S. does and does not
remember, and why, is quite likely. The United States has detailed
accounts from several other alleged victims. J.S.'s testimony creates too
great a risk of marginal disputes without providing much probative
value in return.
     That leaves five proffered Rule 413 witnesses. Taken in isolation,
any of them is admissible under the Rules: Each alleged incident bears



                                   -3-
       Case 4:17-cr-00267-DPM Document 81 Filed 11/21/19 Page 4 of 6




striking similarities to the charged assaults and is therefore probative
of propensity. United States v. Withorn, 204 F.3d 790, 794 (8th Cir. 2000).
Taken individually, no account is so unfairly prejudicial or problematic
that it requires exclusion under Rule 403.
     The issue here is volume. The United States is entitled to enough
material to address the II difficult credibility determinations that would
otherwise become unresolvable swearing matches[.]" Mound, 149 F.3d
at 801 (quotation omitted).     But admitting testimony from all five
witnesses would compromise Kindley' s due process rights, virtually
guaranteeing a conviction based on the alleged prior acts rather than
the charged crimes. And there's an issue of diminishing evidentiary
returns- each additional account carries a bit less probative value, but
a bit more prejudice to Kindley. Finally, admitting all of the propensity
evidence would be cumulative and needlessly prolong the trial. As the
                                                    11
District Court in United States v. Crow Eagle put it, at some point it does
seem enough is enough[.]" 705 F.3d 325,328 (8th Cir. 2013).
     Considering the competing interests, the Court intends to allow
the United States to present three of the remaining five Rule 413
witnesses. The remainder are excluded under Rule 403. As the United
States notes, it needs some flexibility in deciding which witnesses to
present because of potential availability problems. NQ 71 at 5. The
Court therefore leaves it to the United States to decide which three of




                                   -4-
          Case 4:17-cr-00267-DPM Document 81 Filed 11/21/19 Page 5 of 6




the five remaining witnesses to present. It must make that decision and
give Kindley notice no later than the January 28th pretrial.
         Finally, the Court will hold the United States to its promise: it
must limit its Rule 413 proof to testimony about the alleged acts from
the women who endured them and evidence of initial disclosure. NQ 71
at 4. Streamlining this testimony will keep the issues focused and
reduce the risk that the jury will get confused or convict on an improper
basis.
         3. Rule 404(b) Evidence. In addition to its Rule 413 proof, the
United States wants to present evidence from eight more witnesses
about Kindley' s prior bad acts. Given the overlap with the United
States' case in chief, the Court will admit T.W.'s testimony and C.B.1's
testimony about her second transport with Kindley.                The Court
excludes the rest of the proffered Rule 404(b) evidence: When offered
in conjunction with the Rule 413 evidence, the volume of this evidence
would unfairly prejudice Kindley and increase the likelihood of a
emotion-driven verdict. It would also prolong the trial with cumulative
evidence. And it would confuse the jurors, who would have to keep
straight which evidence they can and cannot draw propensity
inferences from. Last, the probative value of this evidence is minimal:
The United States will present the two victims, three Rule 413
witnesses, and T.W. and C.B.1. That's sufficient to address issues like
opportunity, intent, and plan, and to do so thoroughly.               FED. R.



                                      -5-
         Case 4:17-cr-00267-DPM Document 81 Filed 11/21/19 Page 6 of 6




EVID.   404(b)(2). Considering the case as a whole, the probative value of
all the other proposed Rule 404(b) evidence is substantially outweighed
by the risk of unfairly prejudicing Kindley, confusing the issues, and
needlessly presenting cumulative evidence.
                                  *    *    *
        Objections, NQ 67, partly sustained and partly overruled.
Testimony from K.K.2 and J.S. is excluded. The United States may offer
three of its remaining Rule 413 witnesses, as well as the two Rule 404(b)
witnesses whose testimony is intertwined with the United States' case-
in-chief. The rest of the proffered evidence is excluded pursuant to
Rule 403.     The United States must identify which three Rule 413
witnesses it will call by 28 January 2020.
        So Ordered.

                                                           (/
                                            D.P. Marshall Jr.
                                            United States District Judge




                                      -6-
